*116The opinion of the court was delivered by
Harvey, J.:
This is an action brought by a resident owner of real property in a city of the second class against the city, certain of the city officials and a contracting company for damages alleged to have been caused plaintiff by a wrongful conspiracy entered into among defendants, by which the paving of an alley on which plaintiff’s lots abutted cost him more than the contract price. The several defendants interposed separate demurrers to plaintiff’s petition. Each of the demurrers was sustained and plaintiff has appealed. The ruling of the court is correct. We do not deem it necessary to. set out a copy of the material portion of the petition with a detailed analysis of its deficiencies. Appellant argues that city officials may become liable for damages caused by a fraudulent conspiracy entered into and carried out -by them which results in injury to a citizen. Even conceding this to be true, the petition in this case comes far short of alleging an actionable conspiracy among the defendants resulting in injury to plaintiff.
The judgment of the court below is affirmed.